
      
        
        FEDERAL COMMUNICATIONS COMMISSION
        47 CFR Part 73
        [MB Docket No. 21-157; RM-11902; DA 21-438; FR ID 22303]
        Television Broadcasting Services Eagle River, Wisconsin
        
          AGENCY:
          Federal Communications Commission.
        
        
          ACTION:
          Proposed rule.
        
        
          SUMMARY:
          The Commission has before it a petition for rulemaking filed by Gray Television Licensee, LLC (Petitioner), requesting the allotment of channel 26 at Eagle River, Wisconsin, as the community's second local service in the DTV Table of Allotments.
        
        
          DATES:
          Comments must be filed on or before June 1, 2021 and reply comments on or before June 14, 2021.
        
        
          ADDRESSES:
          Federal Communications Commission, Office of the Secretary, 45 L Street NE, Washington, DC 20554. In addition to filing comments with the FCC, interested parties should serve counsel for the Petitioner as follows: Ari Meltzer, Esq., Wiley Rein LLP, 1776 K Street NW, Washington, DC 20006.
        
        
          FOR FURTHER INFORMATION CONTACT:

          Joyce Bernstein, Media Bureau, at (202) 418-1647; or Joyce Bernstein, Media Bureau, at Joyce.Bernstein@fcc.gov.
          
        
      
      
        SUPPLEMENTARY INFORMATION:
        In support of its channel allotment request, the Petitioner states that Eagle River is a community deserving of a new television broadcast service. Eagle River (pop. 1,398/2010 Census) has a Mayor; City Administrator; City Council; police, public works, and utility departments; and numerous businesses and places of worship. In addition, channel 28 (WYOW) is already allotted to Eagle River. The Commission concludes the request to amend the Post-Transition Table of DTV Allotments warrants consideration. The Petitioner's proposal would result in a second local service to Eagle River consistent with the Commission's television allotment policies. Channel 26 can be allotted to Eagle River, consistent with the minimum geographic spacing requirements for new DTV allotments in section 73.623(d) of the Commission's rules, at 45°55′28.9″ N and 89°15′28.5″ W. In addition, the allotment point complies with section 73.625(a)(1) of the rules as the entire community of Eagle River is encompassed by the 48 dBμ contour. Since the proposed facility is located within the Canadian coordination zone, concurrence from the Canadian government must be obtained for this allotment.
        This is a synopsis of the Commission's Notice of Proposed Rulemaking, MB Docket No. 21-157; RM-11902; DA 21-438, adopted April 16, 2021, and released April 16, 2021. The full text of this document is available for download at https://www.fcc.gov/edocs. To request materials in accessible formats (braille, large print, computer diskettes, or audio recordings), please send an email to FCC504@fcc.gov or call the Consumer & Government Affairs Bureau at (202) 418-0530 (VOICE), (202) 418-0432 (TTY).

        This document does not contain information collection requirements subject to the Paperwork Reduction Act of 1995, Public  Law 104-13. In addition, therefore, it does not contain any proposed information collection burden “for small business concerns with fewer than 25 employees,” pursuant to the Small Business Paperwork Relief Act of 2002, Public  Law 107-198, see 44 U.S.C.  3506(c)(4). Provisions of the Regulatory Flexibility Act of 1980, 5 U.S.C. 601-612, do not apply to this proceeding.
        Members of the public should note that all ex parte contacts are prohibited from the time a Notice of Proposed Rulemaking is issued to the time the matter is no longer subject to Commission consideration or court review, see 47 CFR 1.1208. There are, however, exceptions to this prohibition, which can be found in § 1.1204(a) of the Commission's rules, 47 CFR 1.1204(a).
        See §§ 1.415 and 1.420 of the Commission's rules for information regarding the proper filing procedures for comments, 47 CFR 1.415 and 1.420.
        
          List of Subjects in 47 CFR Part 73
          Television.
        
        
          Federal Communications Commission.
          Thomas Horan,
          Chief of Staff, Media Bureau.
        
        Proposed Rule
        For the reasons discussed in the preamble, the Federal Communications Commission proposes to amend 47 CFR part 73 as follows:
        
          PART 73—Radio Broadcast Service
        
        1. The authority citation for part 73 continues to read as follows:
        
          Authority:
           47 U.S.C. 154, 155, 301, 303, 307, 309, 310, 334, 336, 339.
        
        
          § 73.622 
          [Amended]
        
        2. In § 73.622 in paragraph (i), amend the Post-Transition Table of DTV Allotments under Wisconsin by revising the entry for Eagle River to read as follows:
        
          § 73.622 
          Digital television table of allotments.
          
          (i) * * *
          
             
            
              Community
              Channel No.
            
            
               
            
            
              *    *    *    *    *
            
            
              
                Wisconsin
              
            
            
               
            
            
              *    *    *    *    *
            
            
              Eagle River
              26, 28
            
            
               
            
            
              *    *    *    *    *
            
          
        
      
      [FR Doc. 2021-08898 Filed 4-28-21; 8:45 am]
      BILLING CODE 6712-01-P
    
  